Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 29, 2021 has been entered. Claims 1-20 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al (US 2013/0106027) in view of Toyoda et al. (WO 2016047067, English version based on US 2017/0291345).
Claims 1-2, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by.
Regarding claims 1-2, 11 and 13, Maki discloses a method of simultaneously forming and filling a container comprising:
accelerating a pressure source (Fig. 1, item 20) from an initial state (As shown in Fig. 9, when (fill) time is zero, the speed of liquid is zero (related to claim 2)) to attain a
11));
	fluidly coupling the volume of fluid contained within the fill channel circuit to a preform (Fig. 1, item 12) upon attaining the predefined process speed, the pressure source directing  at least a portion of the volume of fluid (as shown in Fig. 5) into the preform and stretching the preform (e.g. by the rod 26 in Fig. 5 (related to claim 13)) to form the container (Fig. 7, item C), the container including at least the portion of the volume of fluid (item L as shown in Fig. 7);
	fluidly decoupling the volume of fluid contained within the fill channel circuit from the container (as shown in Fig. 7); 
	decelerating the pressure source from the predefined process speed toward the initial state  (i.e. the pressure source is reset to start at the process speed zero at time zero to be ready for the next forming and filling process) after fluidly decoupling the volume of fluid from the container.
	However, Maki does not explicitly disclose that isolating a fill channel circuit by closing each of a first valve disposed at an inlet of the fill channel circuit and a second valve disposed at an outlet end of the fill channel circuit, the fill channel circuit including a pressure source having a volume of fluid. 
	In the same field of endeavor, liquid blow molding, Toyoda discloses that, as illustrated in Fig. 1, with a blow molding apparatus of the present invention of such a configuration, by opening the blow nozzle 14 by moving the seal body 21 to the opened position in a state where the circulation-path on-off valves V2 (the first valve), V3 (the second valve) are closed (isolated) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maki to incorporate the teachings of Toyoda to provide isolating a fill channel circuit by closing each of a first valve disposed at an inlet of the fill channel circuit and a second valve disposed at an outlet end of the fill channel circuit, the fill channel circuit including a pressure source having a volume of fluid. Doing so would be possible to prevent eccentricity and uneven thickness from arising in a blow-molded bottle, as recognized by Toyoda ([0005], [0006]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al (US 2013/0106027) in view of Toyoda et al. (WO 2016047067, English version based on US 2017/0291345).
Regarding claims 18-19, Maki discloses a method of simultaneously forming and filling a container comprising:
accelerating a pressure source (Fig. 1, item 20) from an initial state (As shown in Fig. 9, when (fill) time is zero, the speed of liquid is zero) to attain a
predetermined process speed (e.g. at (fill) time being 0.05 sec the speed of liquid is about 4000 mm/sec as shown in Fig. 9) while applying pressure to a volume of fluid (Fig. 5, item L);

Maki discloses that, it has been discovered in the development of a dual purpose forming and filling PET bottling machine that the best container quality is obtained by keeping forming and filling times to a minimum ([0089], lines 1-4). In one example, a machine places the preform 12 heated to a temperature between approximately 190˚ F. to 250˚ F. (approximately 88˚ C. to 121˚ C.) into the mold cavity 16 ([0109], lines 4-7). The temperature range of 88˚ C. to 121˚ C. of the preform is at or above a phase change/solidification temperature of PET from which the preform is formed; 
the pressure source directing at least a portion of the volume of fluid (as shown in Fig. 5) contained within the fill channel circuit into the preform and stretching the preform (e.g. by the rod 26 in Fig. 5 (related to claim 19)) to form the container (Fig. 7, item C), the container including at least the portion of the volume of fluid (item L as shown in Fig. 7);
	fluidly decoupling the volume of fluid contained within the fill channel circuit from the container (as shown in Fig. 7); 
decelerating the pressure source from the predefined process speed toward the initial state  (i.e. the pressure source is reset to start at the process speed zero at time zero to be ready for the next forming and filling process) after fluidly decoupling the volume of fluid from the container.
However, Maki does not explicitly disclose that isolating a fill channel circuit by closing each of a first valve disposed at an inlet of the fill channel circuit and a second valve disposed at 
	In the same field of endeavor, liquid blow molding, Toyoda discloses that, as illustrated in Fig. 1, with a blow molding apparatus of the present invention of such a configuration, by opening the blow nozzle 14 by moving the seal body 21 to the opened position in a state where the circulation-path on-off valves V2 (the first valve), V3 (the second valve) are closed to stop circulation of the liquid L along the circulation path CR, the liquid L supplied from the plunger pump 31 to the liquid supply channel 13a via the liquid introduction channel 13b can be supplied (filled) into the preform PF through the nozzle main body 14b of the blow nozzle 14 to blow mold the preform PF into a shape conforming to the cavity 2 of the mold 1 ([0038], lines 1-11). Thus, the accelerating of the pressure source is occurred while the fill channel circuit is isolated. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maki to incorporate the teachings of Toyoda to provide isolating a fill channel circuit by closing each of a first valve disposed at an inlet of the fill channel circuit and a second valve disposed at an outlet end of the fill channel circuit, the fill channel circuit including a pressure source having a volume of fluid. Doing so would be possible to prevent eccentricity and uneven thickness from arising in a blow-molded bottle, as recognized by Toyoda ([0005], [0006]).
Regarding claim 20. 
Claims 3-10, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maki et al (US 2013/0106027) and Toyoda et al. (WO 2016047067, English version based on US 2017/0291345) as applied to claim 1.
Regarding claims 3-4, Maki discloses that, as illustrated in Fig. 9, in some embodiments, the step of transferring a fluid via a servo motor system at a pressure into an opening of the preform thereby urging the preform to expand toward the internal surface of the mold cavity and creating a resultant container in less than about 0.5 seconds (related to claim 4) comprises transferring the fluid via the servo motor system at the pressure into the opening of the preform thereby urging the preform to expand toward the internal surface of the mold cavity and creating the resultant container in less than about 0.4 seconds ([0045]). As illustrated in Fig. 9, the velocity of liquid is reduced from time 0.05 sec to time 0.4 sec. However, Maki does not explicitly discloses that the velocity of liquid is at a substantially constant process speed until the volume of fluid is fluidly decoupled from the container and the substantially constant process speed is the predetermined process speed.
Generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. 
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).
Regarding claim 5, Maki discloses that, in some embodiments, the step of transferring a fluid via a servo motor system at a pressure into an opening of the preform thereby urging the 
Regarding claim 6,  Maki discloses that, in some embodiments, the step of transferring a fluid via a servo motor system at a pressure into an opening of the preform thereby urging the preform to expand toward the internal surface of the mold cavity and creating a resultant container in less than about 0.5 seconds comprises transferring the fluid via the servo motor system at the pressure into the opening of the preform thereby urging the preform to expand toward the internal surface of the mold cavity and creating the resultant container in less than about 0.2 seconds ([0046]).
Maki discloses the claimed invention except for forming the container in less than about 0.1 seconds. It would have been obvious to one having ordinary skill in the art at the time the invention was made to Maki since the claimed ranges and the prior art ranges (less than 0.2 seconds) are close enough that one skilled in the art would have expected them to have the same properties and further being motivated to have a short filling time.
Regarding claim 7, Maki discloses that, as illustrated in Figs. 5-6, in the method at least a portion of the preform (Fig. 5, the space occupied by item L) is disposed in a mold (Fig. 5, items 30 and 32) and the pressure source directs at least the portion of the volume of fluid into the 
Regarding claims 8-10, Maki discloses that, it has been discovered in the development of a dual purpose forming and filling PET bottling machine that the best container quality is obtained by keeping forming and filling times to a minimum ([0089], lines 1-4). In one example, a machine places the preform 12 heated to a temperature between approximately 190˚ F. to 250˚ F. (approximately 88˚ C. to 121˚ C.) into the mold cavity 16 ([0109], lines 4-7). The temperature range of 88˚ C. to 121˚ C. of the preform is at or above a phase change/solidification temperature of PET from which the preform is formed.
Regarding claim 12, Maki discloses that, in the method the pressure source includes a member selected from a servo pressure system (The servo motor 62 may be operable in a first direction to draw liquid commodity L from the inlet 46 to the blow nozzle 22 ([0094], lines 11-14)).  
Regarding claims 14-15, Maki discloses that, as illustrated in Fig. 1, in the method fluidly coupling the volume of fluid contained within the fill channel circuit to the preform includes opening a valve separating a blow nozzle from the volume of fluid, the preform coupled to the blow nozzle and fluidly decoupling (as shown in Fig. 7) the volume of fluid contained within the fill channel circuit from the container includes closing the valve (It is appreciated that the inlet 46 and the outlet 48 may have valves incorporated thereat. The servo motor 62 may be operable in a first direction to draw liquid commodity L from the inlet 46 to the blow nozzle 22 ([0094], lines 9-14)).
16, Maki discloses that, in some embodiments, the fluid is transferred into the preform at a pressure between approximately 100 PSI and approximately 600 PSI ([0026]).   
Regarding claim 17, Maki discloses that, a method including the steps of:
accelerating the pressure source from the initial state (As shown in Fig. 9, when (fill) time is zero, the speed of liquid is zero) to attain a predetermined process speed (e.g. at (fill) time being 0.05 sec the speed of liquid is about 4000 mm/sec as shown in Fig. 9) while applying pressure to the volume of fluid, the volume of fluid fluidly coupled to the preform (as shown in Fig. 5), the pressure source directing at least the portion of the volume of fluid into the preform and stretching the preform (as shown in Figs. 5 and 6); and
decelerating the pressure source from the predetermined process speed toward the initial state (The servo motor 62, in some embodiments, may also be operable in a second direction to draw liquid commodity L from outlet 48, blow nozzle 22, and/or preform 12 (i.e. reverse flow), which will be discussed in greater detail herein ([0094], lines 5-9 from bottom); Apparently, when drawing liquid out of the preform, the pressure source needs to be decelerated toward the initial state then allowing liquid flowing reversely), thereby completing a stretching of the preform and forming the container, the container including at least the portion of the volume of fluid. 
Because the method needs more time (due to the reverse flow of liquid) to form the container completely, the time consumption in claim 1 (i.e. after decoupling the volume of fluid from the container, the container is formed completely) will be less than the time required here. 
Response to Arguments
Applicant's arguments filed 6/29/2021 have been fully considered. 
In response to applicant’s arguments in claims 1 and 18 (as amended) that Maki fail to disclose isolating the fill channel circuit by closing each of a first valve and a second valve and the accelerating of the pressure source is occurred while the fill channel circuit is isolated, it is persuasive. However, based on the updated reference of Toyoda et al. (WO 2016047067, English version based on US 2017/0291345), the new ground of rejection is rendered in this office action.
 Regarding arguments in claim 3 that Maki fails to disclose that the pressure source directs at least the portion of the volume of liquid into the preform at a substantially constant process speed until the volume of fluid is fluidly decoupled from the container, wherein the substantially constant process speed is the predefined process speed, it is not persuasive. Basically, Maki discloses the speed of fluid into the preform is illustrated in Fig. 9. It is noted that the speed of liquid is slightly/gradually reduced until the volume of fluid is fluidly decoupled at time is equal to 0.4 sec (one embodiment as shown in Fig. 9). Especially, near the end of the filling process (for example, from time 0.35 second to 0.4 second as shown in Fig. 9), the speed of fluid is nearly constant. For one of ordinary skilled in the art, it would have been obvious to try different speeds of fluid such as a constant speed of fluid to impart an alternative operation condition of the liquid blow molding.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/SHIBIN LIANG/Examiner, Art Unit 1741

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742